TimliN, J.
I concur in the result upon the grounds that there is no finding that the defendant did any shooting and that it is not found or shown that the trespass described in the findings was within the boundaries of plaintiff’s land (Ne-pee-nauk Club v. Wilson, 96 Wis. 290, 71 N. W. 661), or whether it was upon a lake or river. Many lakes could be described as the mere widening of-a river. If that would in law transform a lake into a river, the law would depend upon the mere accidental and irrelevant circumstance that what might otherwise be considered the inlet and outlet of the river are given the same name. I do not think the right or privilege to shoot wild fowl flying over a stream is incident to or connected with the right of navigation of a stream where the riparian proprietors own the river bed by qualified title subject to navigation. Especially is this true where the stream was not returned as meandered by the United States survey, but sold by conveyances which include the river, its bed and its banks. I do not think any case in this court heretofore decided can fairly be said to decide this point, although there are argumentative statements to be' found which if given leg-1 islative force might be construed to cover it.